ORDER
PER CURIAM.
Cordell & Cordell, P.C., (“Cordell”) appeals from the trial court’s grant of summary judgment in favor of Julie M. Pestka (“Ms. Pestka”) and her attorney Brian L. Harvell (“Mr. Harvell”) on Cordell’s claims for malicious prosecution. On appeal, Cor-dell argues the trial court erred in granting summary judgment because there remained genuine issues of material fact concerning three issues: whether Ms. Pestka and Mr. Harvell lacked probable cause for the prior civil claims against Cordell; whether Ms. Pestka and Mr. Har-vell acted with malice in pursuing the claims; and whether Ms. Pestka established the affirmative defense of advice of counsel.
*442We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).